Per Curiam.
This cause being reached in its regulab order on the docket for final adjudication wa® referred by the court to its commissioners for investigation, who report the same reoc'inmending dismissal of the appeal. Upon considera tion of the cause upon the abstracts of the record the court finds that the proceeding wa® a statutory petition under Chapter 4601 laws of 1897, and from the judgment in which an appeal has been taken to this court instead of a writ of error. Such a proceeding is one at law and not in equity. City of Tampa v. Mugge, 40 Fla. 326, 24 South. Rep. 489; City of Tampa v. Kaunitz, 39 Fla. 683, 23 South. Rep. 416. Since the adoption of the Revised Statute® there is no such thing as an appeal from a judgment at iaw, but such judgments can be reviewed only by writ of error unless especially otherwise provided. The said appeal taken in said cause is, therefore, hereby dismissed at the cost of the appellant.